United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2542
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Philip L. Nelson,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: July 7, 1999
                                Filed: August 10, 1999
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges.
                            ___________

PER CURIAM.

       Philip L. Nelson appeals from the district court’s1 order denying his motion,
pursuant to Federal Rule of Criminal Procedure 41(e), for return of seized property.
After careful review of the record and the parties’ submissions, we affirm. See 8th Cir.
R. 47B.




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-